     Case 2:19-cr-00313-SVW Document 62 Filed 06/01/20 Page 1 of 11 Page ID #:263



 1   NICOLA T. HANNA
     United States Attorney
 2   CHRISTOPHER D. GRIGG
     Assistant United States Attorney
 3   Chief, National Security Division
     REEMA M. EL-AMAMY (Cal. Bar No. 237743)
 4   DAVID T. RYAN (Cal Bar No. 295785)
     Assistant United States Attorneys
 5   Terrorism and Export Crimes Section
          1500 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-0552/4491
          Facsimile: (213) 894-2979
 8        E-mail:     reema.el-amamy@usdoj.gov
                      david.ryan@usdoj.gov
 9

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11
                             UNITED STATES DISTRICT COURT
12
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
     UNITED STATES OF AMERICA,                No. CR 19-313-SVW
14
                Plaintiff,
15                                            GOVERNMENT’S MOTION IN LIMINE TO
                      v.                      PRECLUDE DEFENDANT FROM PRESENTING
16                                            IMPOSSIBILITY AS A DEFENSE
     MARK STEVEN DOMINGO,
17
                Defendant.
18

19

20

21        Plaintiff United States of America, by and through its counsel
22   of record, the United States Attorney for the Central District of
23   California and Assistant United States Attorneys Reema M. El-Amamy
24   and David T. Ryan, hereby files its Motion In Limine to Preclude
25   Defendant from Presenting Impossibility as a Defense (the “Motion”).
26   //
27   //
28   //
     Case 2:19-cr-00313-SVW Document 62 Filed 06/01/20 Page 2 of 11 Page ID #:264



1         This Motion is based on the attached memorandum of points and

2    authorities, the files and records in this case, and any further

3    evidence or argument the Court may allow.

4     Dated: June 1, 2020                 Respectfully submitted,

5                                         NICOLA T. HANNA
                                          United States Attorney
6
                                          CHRISTOPHER D. GRIGG
7                                         Assistant United States Attorney
                                          Chief, National Security Division
8

9                                               /s/
                                          REEMA M. EL-AMAMY
10                                        DAVID T. RYAN
                                          Assistant United States Attorney
11
                                          Attorneys for Plaintiff
12                                        UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
     Case 2:19-cr-00313-SVW Document 62 Filed 06/01/20 Page 3 of 11 Page ID #:265



1                                  TABLE OF CONTENTS
2    TABLE OF AUTHORITIES................................................i

3    MEMORANDUM OF POINTS AND AUTHORITIES................................1

4    I.    INTRODUCTION...................................................1

5    II.   STATEMENT OF FACTS.............................................2

6    III. ARGUMENT.......................................................2

7          A.   Defendant Completed the Offense Conduct and Thus
                Cannot Invoke “Impossibility” as a Defense................2
8
           B.   “Impossibility” Is Irrelevant to an Entrapment Defense....4
9
           C.   Irrelevant and Confusing Defenses, Such as This One,
10              are Properly Excluded Under Rule 403......................6

11   IV.   CONCLUSION.....................................................7

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             i
     Case 2:19-cr-00313-SVW Document 62 Filed 06/01/20 Page 4 of 11 Page ID #:266



1                                TABLE OF AUTHORITIES
2    CASES
3    United Statesv. Russell,
4      411 U.S. 423 (1973) ............................................ 5, 6
5    Sherman v. United States,
6      356 U.S. 369 (1958) ............................................... 6
7    United States v. Gendron,
8      18 F.3d 955 (1st Cir. 1994) ....................................... 4
9    United States v. Hamrick,
10     43 F.3d 877 (4th Cir. 1995) ....................................... 4
11   United States v. Karaouni,
12     379 F.3d 1139 (9th Cir. 2004) ..................................... 3
13   United States v. McCormick,
14     72 F.3d 1404 (9th Cir. 1995) ...................................... 2
15   United States v. Sanchez-Berrios,
16     424 F.3d 65 (1st Cir. 1990) ....................................... 3
17   United States v. Steward,
18     16 F.3d 317 (9th Cir. 1994) ....................................... 3
19   United States v. Thickstun,
20     110 F.3d 1394 (9th Cir. 1997) ..................................... 4
21   United States v. Ulloa,
22     882 F.2d 41 (2d Cir. 1989) ..................................... 4, 5
23   United States v. Williams,
24     553 U.S. 285 (2008) ............................................... 3
25   RULES
26   Fed. R. Evid. 403................................................... 6
27   Fed. R. Evid. 401................................................... 2
28

                                             i
     Case 2:19-cr-00313-SVW Document 62 Filed 06/01/20 Page 5 of 11 Page ID #:267



1                       MEMORANDUM OF POINTS AND AUTHORITIES
2    I.   INTRODUCTION
3         In March and April 2019, after writing for more than a year

4    about his support for the Islamic State of Iraq and al-Sham (“ISIS”),

5    his hatred of the United States, and his desire to carry out mass-

6    casualty attacks in the United States, defendant Mark Steven Domingo

7    (“defendant”) planned and took steps to manufacture and use a weapon

8    of mass destruction to commit mass murder.         Defendant attempted to

9    commit this terrorist attack with two people whom he believed were

10   collaborators, but who were in fact a confidential human source

11   (“CHS”) and undercover officer (“UCE”) working for the FBI.

12        Defendant has provided notice that he intends to present an

13   entrapment defense at trial.       The government is separately moving to

14   preclude defendant from presenting an entrapment defense because,

15   under the facts of this case, defendant cannot satisfy his burden to

16   make an offer of proof that is sufficient as a matter of law to

17   support the defense.

18        Whether or not defendant is permitted to present an entrapment

19   defense, however, he should be precluded from presenting a defense of

20   impossibility – that he could not have completed the intended

21   terrorist attack without the assistance of the CHS or UCE.            First,

22   defendant completed the charged crimes of providing material support

23   to terrorists and attempted use of a weapon of mass destruction, and

24   impossibility is not a viable defense to an attempt charge.            Second,

25   the concept of impossibility is irrelevant to an entrapment defense.

26   Third, because impossibility is not a defense, any evidence or

27   argument that defendant could not have completed his intended attack

28   without the UCE or the CHS would be irrelevant and would risk
     Case 2:19-cr-00313-SVW Document 62 Filed 06/01/20 Page 6 of 11 Page ID #:268



1    confusing the jury to consider acquittal based on an inapplicable

2    theory.    Therefore, the Court should preclude any argument or

3    evidence related to impossibility under Federal Rules of Evidence 401

4    and 403.

5    II.   STATEMENT OF FACTS
6          The government incorporates by reference its Statement of Facts

7    from its Motion In Limine to Preclude an Entrapment Defense, which is

8    filed concurrently herewith.

9    III. ARGUMENT
10         A.    Defendant Completed the Offense Conduct and Thus Cannot
                 Invoke “Impossibility” as a Defense
11

12         As an initial matter, “impossibility” is not an available

13   defense here because the evidence shows that defendant completed the

14   criminal conduct as charged in the indictment.          “Legal impossibility

15   exists when the intended acts would not constitute a crime under the

16   applicable law.”     United States v. McCormick, 72 F.3d 1404, 1408 (9th

17   Cir. 1995) (citations omitted).       “Factual impossibility refers to

18   those situations in which, unknown to the defendant, the consummation

19   of the intended criminal act is physically impossible.”           Id.   Here,

20   defendant completed the conduct for which he is charged, and so any

21   argument regarding impossibility would necessarily fail.

22         First, as charged in Count One of the Indictment, defendant

23   provided personnel, in the form of his own services, intending that

24   his services be used in preparation for and in carrying out a

25   violation of Title 18, United States Code, Section 2332a(a)(2)(Use of

26   a Weapon of Mass Destruction).       Specifically, after writing at length

27   about his desire to carry out mass-casualty attacks, defendant

28   developed plans along with the CHS to conduct a string of terror

                                             2
     Case 2:19-cr-00313-SVW Document 62 Filed 06/01/20 Page 7 of 11 Page ID #:269



1    attacks.   Defendant then led the planning for the attack.          He

2    selected the rally as the target.       He bought materials for the bombs.

3    He told the UCE to build the bombs.         He dictated each person’s role

4    in carrying out the attack.      And he led a final surveillance mission

5    to decide where to place the bombs to kill the most people.            Thus,

6    defendant completed the crime charged in Count One.

7         Second, as to Count Two, defendant attempted to use of a weapon

8    of mass destruction.     The crime of attempt requires a “substantial

9    step” toward the completion of the crime, but not, of course,

10   success.   Ninth Circuit Model Criminal Jury Instruction No. 5.3

11   (Attempt).    The government’s evidence at trial will show that

12   defendant took several substantial steps toward the completion of the

13   crime.   After he selected the target for the attack, he directed the

14   UCE to make explosives to use in the attack, purchased materials to

15   make the explosives, received what he believed were completed

16   explosives, practiced how to remote-detonate the explosives, and led

17   a surveillance mission to finalize the attack plan and identify the

18   most lethal locations to set the explosives and the most effective

19   escape routes.

20        Courts have universally held that impossibility is not a defense

21   to the crime of attempt.      United States v. Williams, 553 U.S. 285,

22   300 (2008); United States v. Karaouni, 379 F.3d 1139, 1145 (9th Cir.

23   2004) (citing United States v. Steward, 16 F.3d 317, 320 (9th Cir.

24   1994)); see also United States v. Sanchez-Berrios, 424 F.3d 65, 78

25   (1st Cir. 1990) (affirming conviction for conspiracy to distribute

26   cocaine and substantive charges of carrying a firearm in furtherance

27   of drug-trafficking crime despite use of sham cocaine in undercover

28   government investigation); United States v. Hamrick, 43 F.3d 877, 885

                                             3
     Case 2:19-cr-00313-SVW Document 62 Filed 06/01/20 Page 8 of 11 Page ID #:270



1    (4th Cir. 1995) (rejecting factual impossibility defense to charge of

2    attempted murder where letter bomb was dysfunctional and incapable of

3    exploding).    Because defendant completed the crimes for which he is

4    charged, any argument or evidence that he could not have completed

5    the terrorist attack he intended to carry out would be irrelevant and

6    should be precluded.

7         B.     “Impossibility” Is Irrelevant to an Entrapment Defense
8         Assuming defendant is permitted to present an entrapment defense

9    at trial, impossibility is also irrelevant to that defense.            In

10   United States v. Thickstun, 110 F.3d 1394, 1397-98 (9th Cir. 1997),

11   the Ninth Circuit rejected a defendant’s request to read a

12   “positional predisposition” or “positional readiness” requirement

13   into entrapment law, explaining:

14        A person’s ability to commit a crime may illustrate her
          predisposition to do so, but should not become a separate
15        element to be proven. Such a rule would be especially
          problematic in bribery cases. A person is never
16        “positionally” able to bribe a public official without
          cooperation from that official.
17

18   Id. at 1398 (internal citation omitted).

19        The Ninth Circuit’s reasoning lays bare a fundamental problem

20   with measuring predisposition by a defendant’s capability to carry

21   out the crime - just as in cases involving the bribery of a public

22   official, the government could never defeat an entrapment defense in

23   any “sting” case if the jury were asked to decide whether the

24   defendant could have done the deed on his own.          Accord United States

25   v. Gendron, 18 F.3d 955, 962 (1st Cir. 1994).

26        The Second Circuit in Ulloa similarly rejected the notion that

27   the government must prove the defendant’s personal ability to commit

28   the crime charged to establish predisposition.          United States v.

                                             4
     Case 2:19-cr-00313-SVW Document 62 Filed 06/01/20 Page 9 of 11 Page ID #:271



1    Ulloa, 882 F.2d 41, 44 (2d Cir. 1989).         In that case, a defendant

2    convicted of helping an informant buy cocaine and heroin challenged

3    the trial judge’s response to jury notes seeking further definition

4    of predisposition.     The instructions included the following: “‘Ready’

5    implies an open amenability to it.          It is not terribly different from

6    ‘willing.’    The two of them together imply a certain amenability to

7    be involved in illegal conduct.”       Id.    The Second Circuit upheld the

8    instruction, rejecting the defendant’s contention that “readiness”

9    required a physical ability to commit the crime, id. (“We find no

10   support for this position in our cases.”), and explained that the

11   court had never before held that “the Government was required to

12   prove readiness in this sense to sustain its burden in proving

13   predisposition.”     Id. at 44.

14        The Supreme Court has similarly held that, in cases arising from

15   undercover operations, the defendant’s inability to complete the

16   planned criminal conduct alone does not establish entrapment.            In

17   United States v. Russell, undercover agents both supplied the

18   defendant with a scarce ingredient necessary for the manufacture of

19   methamphetamine and purchased the narcotics he made with it.            411

20   U.S. 423, 425-26 (1973).      The defendant urged the Court to

21   “reconsider the theory of the entrapment defense” and adopt “a rigid

22   constitutional rule that would preclude any prosecution when it is

23   shown that the criminal conduct would not have been possible had not

24   an undercover agent ‘supplied an indispensable means to the

25   commission of the crime that could not have been obtained otherwise,

26   through legal or illegal channels.’”         Id. at 430-31 (quoting the

27   defendant).    The Court declined, explaining that, because gathering

28   evidence of past narcotics crimes is “all but impossible,” law

                                             5
     Case 2:19-cr-00313-SVW Document 62 Filed 06/01/20 Page 10 of 11 Page ID #:272



1    enforcement properly turned to the techniques of “infiltration” and

2    “limited participation.”      Id. at 432.     The Court recognized that

3    “[s]uch infiltration is a recognized and permissible means of

4    investigation; if that be so, then the supply of some item of value

5    that the drug ring requires must, as a general rule, also be

6    permissible.     For an agent will not be taken into the confidence of

7    the illegal entrepreneurs unless he has something of value to offer

8    them.”     Id.   The Court also affirmed the general rule, articulated in

9    Sorrells and Sherman v. United States, 356 U.S. 369, 376-77 (1958),

10   that the entrapment defense “focus[es] on the intent or

11   predisposition of the defendant to commit the crime.”           Russell, 411

12   U.S. at 429.

13         For these reasons, defendant’s ability to commit the charged

14   offenses, with or without the assistance of undercover agents, is not

15   legally relevant to an entrapment defense.         Thus, even assuming

16   defendant is permitted to raise an entrapment defense, he should be

17   precluded from offering any argument or evidence of impossibility in

18   support of that defense at trial.

19         C.     Irrelevant and Confusing Defenses, Such as This One, are
                  Properly Excluded Under Rule 403
20

21         Against this backdrop, permitting the defense - through argument

22   or witness examinations - to ask the jury to consider whether

23   defendant could have carried out his planned attack without the UCE

24   and CHS would be fraught with peril.        Such argument or evidence would

25   present the jury with nothing more than an irrelevant, confusing, and

26   hypothetical question.      See Fed. R. Evid. 403 (excluding evidence the

27   probative value of which is “substantially outweighed by the danger

28   of unfair prejudice, confusion of the issues, or misleading the

                                             6
     Case 2:19-cr-00313-SVW Document 62 Filed 06/01/20 Page 11 of 11 Page ID #:273



1    jury”).    Permitting the jury to measure defendant’s likelihood of

2    success without the UCE and CHS would let defendant seek acquittal

3    based on factual impossibility or plain nullification, neither of

4    which should have any place at trial.         Accordingly, defendant should

5    be precluded from offering a defense based on the notion that he

6    could not have committed his planned attack without the UCE and CHS’s

7    assistance.

8    IV.   CONCLUSION
9          For the foregoing reasons, the Court should preclude defendant

10   from presenting argument or evidence that defendant could not have

11   carried out his planned attack without the assistance of the UCE and

12   the CHS.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             7
